AO 245C (Rev. 09/) Case
                     Amended2:18-cr-00208-RFB-DJA
                             Judgment in a Criminal Case            Document 195 Filed 01/16/21 (NOTE:
                                                                                                  PageIdentify
                                                                                                        1 ofChanges
                                                                                                               6    with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                    AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
               TIANNA CHRISTINA CORDOVA                                     )       Case Number: 2:18-cr-00208-RFB-DJA
                                                                            )       USM Number: 54891-048
Date of Original Judgment:             7/11/2019                            )       MARGARET LAMBROSE, AFPD
                                       (Or Date of Last Amended Judgment)   )       Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              One of [81] Superseding Information fled 11/20/2018.
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                              Offense Ended             Count
21 U.S.C. §§ 841(a)(1),         Distribution of a Controlled Substance - Fentanyl                                3/4/2017                 1
and 841(b)(1)(C)



       The defendant is sentenced as provided in pages 2 through                    6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) Any Remaining
G                                                     ✔ are dismissed on the motion of the United States.
                                                 G is G
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                *                              1/16/2021
                                                                                    Date of Imposition of Judgment


                                                                                    Signature of Judge
                                                                                      RICHARD F. BOULWARE, II                 U.S. District Judge
                                                                                    Name and Title of Judge
                                                                                    *                           1/16/2021
                                                                                    Date
AO 245C (Rev. 09/) Case
                      Amended 2:18-cr-00208-RFB-DJA
                               Judgment in a Criminal Case    Document 195 Filed 01/16/21 Page 2 of 6
                      Sheet 4 — Probation                                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment—Page       2       of         6
DEFENDANT: TIANNA CHRISTINA CORDOVA
CASE NUMBER: 2:18-cr-00208-RFB-DJA
                                                             PROBATION
You are hereby sentenced to probation for a term of:   *Five (5) years.




                                                MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
              G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.     ✔
       G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.     G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.     G You must participate in an approved program for domestic violence. (check if applicable)
7.     G You must make restitution in accordance with 18 U.S.C. § 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.    You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10.   You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
      fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 09/) Case
                      Amended 2:18-cr-00208-RFB-DJA
                               Judgment in a Criminal Case       Document 195 Filed 01/16/21 Page 3 of 6
                      Sheet 4A — Probation                                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page          3      of         6
DEFENDANT: TIANNA CHRISTINA CORDOVA
CASE NUMBER: 2:18-cr-00208-RFB-DJA

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   If WKHSUREDWLRQRIILFHUGHWHUPLQHVWKDW\RXSRVHDULVNWRDQRWKHUSHUVRQ LQFOXGLQJDQRUJDQL]DWLRQ WKHSUREDWLRQRIILFHUPD\UHTXLUH
      \RXWRQRWLI\WKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDOUHFRUGDQG\RXPXVWFRPSO\ZLWKWKDWLQVWUXFWLRQ7KH
      SUREDWLRQRIILFHUPD\FRQWDFWWKHSHUVRQDQGFRQILUPWKDW\RXKDYHQRWLILHGWKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDO
      UHFRUG
   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                 Date
                    Case 2:18-cr-00208-RFB-DJA Document 195 Filed 01/16/21 Page 4 of 6
AO 245C (Rev. 920) Amended Judgment in a Criminal Case
                      Sheet 4D — Probation
                                                                                                        Judgment—Page      4      of     6
DEFENDANT: 7,$11$ &+5,67,1$ &25'29$
CASE NUMBER: FU5)%&:+
                                           SPECIAL CONDITIONS OF SUPERVISION
  6XEVWDQFH$EXVH7UHDWPHQW±<RXPXVWSDUWLFLSDWHLQDQRXWSDWLHQWVXEVWDQFHDEXVHWUHDWPHQWSURJUDPDQGIROORZWKH rules and
 regulationsRIWKDWSURJUDP7KHSUREDWLRQRIILFHUZLOOVXSHUYLVH\RXUSDUWLFLSDWLRQLQWKHSURJUDP SURYLGHUORFDWLRQ modality, duration,
 LQWHQVLW\HWF ,I\RXFRPSOHWHWKH5'$3SURJUDPZKLOHLQFDUFHUDWHGWKHFRQGLWLRQPD\EHPRGLILHG

 'UXJ7HVWLQJ±<RXPXVWVXEPLWWRPD[LPXPDPRXQWRIVXEVWDQFHDEXVHWHVWLQJDQQXDOO\WRGHWHUPLQHLI\RXKDYHXVHGD prohibited
 VXEVWDQFHIRUWKHILUVWGD\VRIVXSHUYLVLRQ7HVWLQJVKDOOQRWH[FHHGWHVWVSHU\HDU<RXPXVWQRWDWWHPSW to obstruct or tamper
 ZLWKWKHWHVWLQJPHWKRG

  0HQWDO+HDOWK7UHDWPHQW±<RXPXVWSDUWLFLSDWHLQDPHQWDOKHDOWKWUHDWPHQWSURJUDPDQGIROORZWKHUXOHVDQGUHJXODWLRQV of that
 program. 7KHSUREDWLRQRIILFHULQFRQVXOWDWLRQZLWKWKHWUHDWPHQWSURYLGHUZLOOVXSHUYLVH\RXUSDUWLFLSDWLRQLQWKH program (provider, location,
 PRGDOLW\GXUDWLRQLQWHQVLW\HWF 

  6HDUFKDQG6HL]XUH±<RXPXVWVXEPLW\RXUSHUVRQSURSHUW\KRXVHUHVLGHQFHYHKLFOHSDSHUVFRPSXWHUV DVGHILQHGLQ in 18 U.S.C.
  H  RWKHUHOHFWURQLFFRPPXQLFDWLRQVRUGDWDVWRUDJHGHYLFHVRUPHGLDRURIILFHWRDVHDUFKFRQGXFWHG by the United States
 Probation 2IILFHU)DLOXUHWRVXEPLWWRDVHDUFKPD\EHJURXQGVIRUUHYRFDWLRQRIUHOHDVH<RXPXVWZDUQ any other occupants that the
 premises PD\EHVXEMHFWWRVHDUFKHVSXUVXDQWWRWKLVFRQGLWLRQ
 7KHSUREDWLRQRIILFHUPD\FRQGXFWDVHDUFKXQGHUWKLVFRQGLWLRQRQO\ZKHQUHDVRQDEOHVXVSLFLRQH[LVWVWKDW\RXKDYHYLRODWHGa condition of
 supHUYLVLRQDQGWKDWWKHDUHDVWREHVHDUFKHGFRQWDLQHYLGHQFHRIWKLVYLRODWLRQ$Q\VHDUFKPXVWEHFRQGXFWHGat a reasonable time and in a
 reasonable manner.
 5. &RPSXWHU0RQLWRULQJDQG6RIWZDUH <RXPXVWVXEPLW\RXUFRPSXWHUV DVGHILQHGLQ86& H  RURWKHU electronic
 FRPPXQLFDWLRQVRUGDWDVWRUDJHGHYLFHVRUPHGLDWRDVHDUFK<RXPXVWZDUQDQ\RWKHUSHRSOHZKRXVHWKHVH computer or devices capable
 RIDFFHVVLQJWKH,QWHUQHWWKDWWKHGHYLFHVPD\EHVXEMHFWWRVHDUFKHVSXUVXDQWWRWKLVFRQGLWLRQ A probation officer may conduct a search
 SXUVXDQWWRWKLVFRQGLWLRQRQO\ZKHQUHDVRQDEOHVXVSLFLRQH[LVWVWKDWWKHUHLVD violation of a condition of supervision and that the computer or
 GHYLFHFRQWDLQVHYLGHQFHRIWKLVYLRODWLRQ$Q\VHDUFKPXVWEH conducted at a reasonable time and in a reasonable manner. You must allow
 the SUREDWLRQRIILFHUWRLQVWDOOFRPSXWHU PRQLWRULQJVRIWZDUHRQDQ\FRPSXWHU DVGHILQHGLQ86& H  \RXXVH.

 6. 0HGLFDO5HOHDVH)RUPV0HGLFDO3UHVFULSWLRQV<RXVKDOOEHUHTXLUHGWRSURYLGHUHOHDVHIRUPVWRWKHSUREDWLRQRIILFHUVR that probation
 RIILFHUPD\UDQGRPO\FKHFNSUHVFULSWLRQV<RXVKDOOEHUHTXLUHGWRLQIRUPWKHSUREDWLRQRIILFHUUHJDUGLQJDOO medical prescriptions obtained as
 LWUHODWHVWRPHGLFDOFRQGLWLRQVIRUWKHILUVWGD\VRIVXSHUYLVLRQ

 7. &RPPXQLW\6HUYLFH<RXPXVWFRPSOHWHKRXUVRIFRPPXQLW\VHUYLFHDQQXDOO\IRUWKHHQWLUHGXUDWLRQRIVXSHUYLVLRQ
 <RXPXVWSURYLGH\RXUVFKHGXOHRQHZHHNLQDGYDQFHWRWKHSUREDWLRQRIILFHU7KHSUREDWLRQRIILFHUZLOOVXSHUYLVHWKH participation in the
 communityVHUYLFHSURJUDPE\DSSURYLQJWKHSURJUDP DJHQF\IUHTXHQF\RUSDUWLFLSDWLRQHWF <RXPXVW provide written provide written
 notificationRIFRPSOHWHGFRPPXQLW\VHUYLFHKRXUVWRWKHSUREDWLRQRIILFHU

 8. 'UXJ&RXQVHORU<RXZLOOEHUHTXLUHGWRVHUYHDVDGUXJFRXQVHORUWRSURYLGHGUXJFRXQVHOLQJLQWKHFRPPXQLW\\RX UHVLGH

*9. (GXFDWLRQ ±<RXZLOOEHUHTXLUHGWRREWDLQ\RXU*('GHJUHHREWDLQD\HDUFROOHJHGHJUHHDQGDQDGYDQFHGGHJUHHLQ
 HGXFDWLRQDVLWUHODWHVWRGUXJWUHDWPHQWWREHFRPSOHWHGZLWKLQWKHterm of probationVXEMHFWWRPRGLILFDWLRQ asneeded.

* 10. Home Confinement with Location Monitoring - You will be monitored by the form of location monitoring technology indicated below
  for a period of 730 days/24 months, and you must follow the rules and regulations of the location monitoring program. You must pay for the
  costs of the program.

 * 10a. GPS Monitoring (including hybrid GPS).
 * 10b. Home Detention - You are restricted to your residence at all times except for employment; education; religious services; medical,
 substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as pre-approved
 by the probation officer. Home Detention will be served both before and after the period of intermittent confinement.

* 11. Intermittent Confinement - You must serve a total of 180 days/6 months of intermittent confinement; to be served in the last 180 days/ 6
  months of the first year of probation. The schedule and designated facility for intermittent continuous confinement to be arranged by defense
  counsel and marshals' department. You must follow the rules and regulations of the designated facility.
* 12. Status Conference - You must attend a status conference hearing before this Court, within 60 days of release from BOP custody to
  review your plan regarding the conditions of probation imposed.




*Curfew condition removed.
AO 245C (Rev. 09/   Case
                      Amended2:18-cr-00208-RFB-DJA
                              Judgment in a Criminal Case Document 195 Filed 01/16/21 Page 5 of 6
                      Sheet 5 — Criminal Monetary Penalties                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        5      of          6
DEFENDANT: TIANNA CHRISTINA CORDOVA
CASE NUMBER: 2:18-cr-00208-RFB-DJA
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment              5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS            $ 100.00                $ 0.00                           $ 0.00                        $ 0.00                   $ 0.00
                                                                           [waived]

G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage




TOTALS                               $                          0.00          $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for             G fine        G restitution.
     G the interest requirement for the           G fine        G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/) Case
                      Amended2:18-cr-00208-RFB-DJA
                               Judgment in a Criminal Case     Document 195 Filed 01/16/21 Page 6 of 6
                      Sheet 6 — Schedule of Payments                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page      6      of         6
DEFENDANT: TIANNA CHRISTINA CORDOVA
CASE NUMBER: 2:18-cr-00208-RFB-DJA

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 100.00             due immediately, balance due.

          G not later than                                     , or
          G in accordance with G C,             G D,     G     E, or    G F below; or
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
